Motion Granted; Order filed August 23, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-20-00237-CV
                                   ____________

                     DOJO BAY HOUSE, LLC, Appellant

                                        V.

                          TOM PICKFORD, Appellee
                          ___________________________

                          TOM PICKFORD, Appellant

                                        V.

                      DOJO BAY HOUSE, LLC, Appellee


                    On Appeal from the 151st District Court
                            Harris County, Texas
                     Trial Court Cause No. 2019-60692-A

                                     ORDER

      On December 21, 2021, this court issued a judgment and memorandum
opinion in which the court reversed the trial court’s judgment and remanded the
case for further proceedings.

      On May 6, 2022, the parties notified this court that they were engaged in
settlement discussions. We removed the case from this court’s active docket to
permit the parties to mediate. On June 23, 2022, the parties filed an agreed motion
to dismiss the appeal because the parties have settled. In that motion, the parties
agreed to request that this court dismiss the appeal and remand the case to the trial
court for rendition of judgment that plaintiff take nothing on its clams against Tom
Pickford. See Tex. R. App. 42.1(a)(2)(B). We GRANT the motion.

      We already have issued an opinion in this appeal, and we decline to
withdraw the opinion. See Tex. R. App. P. 42.1(c); see Houston Cable TV, Inc. v.
Inwood West Civic Ass’n, 860 S.W.2d 72, 73 (Tex. 1993).

      We reinstate the appeal, withdraw our judgment dated December 21, 2021,
and issue a new judgment setting aside the trial court’s judgment without regard to
the merits and remand the case to the trial court for rendition of judgment that
plaintiff take nothing on its clams against Tom Pickford. See Tex. R. App.
42.1(a)(2)(B).

                                  PER CURIAM



Panel Consists of Justices Jewell, Spain, and Wilson.